CULLEN, Commissioner.
Richard Charles Ruip, who is serving a sentence in the Federal Penitentiary in Atlanta, Georgia, filed with the Jefferson Circuit Court in Kentucky a motion that a pending indictment against him be dismissed because the state had failed to afford him a speedy trial. The motion was overruled and Ruip has appealed.
Ruip has been in the Federal Penitentiary for a number of years. In 1963 he filed with the Jefferson Circuit Court a motion that he be given a speedy trial on the state indictment above mentioned. The motion was denied and on application to this Court for an order of mandamus the denial was upheld on the ground that under the circumstances he was not entitled to demand a trial on the state indictment. Ruip v. Knight, Ky., 385 S.W.2d 170. Nothing has occurred since that time to require the state to bring Ruip to trial. Accordingly, there has been no failure to grant him a speedy trial; hence no merit in the asserted ground for dismissal of the indictment.
The judgment is affirmed.
All concur.